Citation Nr: 0921156	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-39 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a burst eardrum 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1951 to May 
1952, with prior and later service in the Air Force Reserves.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2006 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO).

During the pendency of the Veteran's appeal, he moved from 
South Carolina to Alexander, Alabama and the Montgomery RO 
properly assumed jurisdiction of the Veteran's claim.

The Veteran was scheduled to appear for a Video Conference 
hearing before the Board in October 2008; however, he failed 
to report for this hearing and no request for postponement 
has been received.  Therefore, his hearing request is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  Chronic hearing loss was not present during service, was 
not manifest within a year after separation from service, and 
the current hearing loss did not develop as a result of any 
incident during service, including exposure to noise.

2.  The evidence of record weighs against any claim that a 
burst ear drum injury was present during service, or that any 
current ear drum related conditions are related to service, 
or any incident during service.




CONCLUSION OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  A burst ear drum injury was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103(a); 5103A; 5107; 38 C.F.R. § 3.159.  The 
notice requirements with respect to the Veteran's service 
connection claims for bilateral hearing loss and a burst ear 
drum injury was accomplished in the September 2006 letter to 
the Veteran, which were provided before the December 2006 
adjudication of the Veteran's claims.

The Board also finds that all relevant facts have been 
properly developed.  The Veteran's available service 
treatment records and VA treatment records have been 
obtained, and the Veteran has not indicated any private 
treatment records VA should attempt to obtain on his behalf.  
The Board notes that the Veteran has not been provided an 
examination associated with his claims; however, the Board 
finds an examination is not required, as there is no reason 
to believe that the Veteran's current disabilities may be 
related to service.  Though the Veteran maintains, in a 
January 2007 statement, that he ruptured his ear drum in 
service and attributes his hearing loss to his military 
service, there is no need for a VA exam, as there is no 
credible evidence of hearing loss during service and 
available service treatment records shortly after the 
Veteran's asserted ear injury reflect no perforation 
associated with the Veteran's ear drum.  Essentially, the 
VA's duty to provide an examination has not been triggered.  
See 38 C.F.R. § 3.159(a).  Further, the Veteran was also 
offered the opportunity to testify at a hearing before the 
Board, but he failed to appear and his request was deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d).  Overall, 
the Board does not have notice of any additional relevant 
evidence which is available unobtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claims, and no further assistance to the Veteran with the 
development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as an organic disease of the nervous system, is manifest to a 
compensable degree within one year after separation from 
service the disorder may be presumed to have been incurred in 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that his current ear disorders are 
related to service.  Specifically, the Veteran alleges that 
while training in 1950 his ear drum was ruptured and that he 
continues to experience the residuals of this injury.  The 
Veteran further maintains that his work as a truck driver in 
service exposed him to loud noises that resulted in his 
current bilateral hearing loss.  These theories form the 
basis of the Veteran's claims for service connection for the 
respective disorders.  

The Board acknowledges that some of the Veteran's service 
treatment records were lost in the fire at the National 
Personnel Records Center; however, service audiological 
examinations after the Veteran's claimed ear drum injury in 
1950 are of record.  A January 1951 service examination 
reflects the Veteran's hearing was within normal limits and 
no perforations or signification abnormalities were noted 
with respect to the Veteran's ears, including his ear drum.  
Additionally, on a March 1951 Report of Medical History, 
while the Veteran indicated a history of "ear, nose, and 
throat trouble," the doctor only noted a history of 
sinusitis and mentioned no ear abnormalities or hearing loss.  

A December 2005 private audiological examination reflects the 
Veteran's first post service notation of bilateral hearing 
loss.  Though hearing loss is noted, this record contains no 
indication of the nature of any treatment provided.  More 
importantly, this record does not relate the Veteran's 
hearing loss to military service or any incident in service.     

A June 2007 VA audiological treatment record also documents 
the Veteran's treatment for bilateral hearing loss.  The 
doctor stated that the Veteran's hearing loss "is greater 
than a nomed (sic) age-related hearing loss."  This 
statement seems to imply that the Veteran's hearing loss is 
greater than expected in a person of comparable age (80 years 
of age), but does not provide an opinion relation this 
deviation in expected hearing loss to the Veteran's service.  

In analyzing the foregoing evidence, the Board has considered 
the Veteran's statements, as to his belief that his hearing 
loss is related to service; however, the Veteran, as a lay 
person, is not competent to offer a medical diagnosis or to 
assert medical causation of his disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  For the sake of 
analyzing the claim, the Board accepts the Veteran's 
testimony that he was exposed to factors, such as loud 
noises, while in-service.  However, to the extent that the 
Veteran's testimony may be interpreted as indicating that he 
had continuity of symptomatology of hearing loss since 
service; the Board concludes that the testimony has less 
probative value than the other evidence of record which shows 
that there was no hearing loss for many years.  

Any claim of having had hearing loss on an ongoing basis is 
contradicted by the complete lack of any medical evidence of 
any treatment for the condition for many years after service.  
There is no indication that the disability was diagnosed or 
treated for many years following his separation from service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The 
first evidence of any complaints of hearing loss are fifty-
two years after service (1953-2005).

The Board finds that the Veteran's account of exposure to 
noises in service is credible.  However, after reviewing all 
of the evidence, the Board finds that the Veteran's current 
hearing loss was not present until many years after service, 
and is not etiologically or causally related to active duty 
service or any incident therein.  The June 2007 VA 
physician's statement on its face does not support the 
Veteran's account of his current hearing loss being related 
to services, as this is not an opinion, simply a statement of 
fact.  The doctor fails to connect to the Veteran's military 
service or any incident therein.  

As it relates to the Veteran's claimed in service 1950 burst 
drum injury, the Board concludes that medical records, such 
as the January 1951 service exam, which shows no 
abnormalities associated with the Veteran's ear, as well as 
the March 1951 Report of Medical History that notes no 
history of ear abnormalities, have significantly higher 
probative value than statements presented many years later in 
support of a claim for monetary benefits.  Essentially, the 
Veteran's contemporaneous service treatment records fail to 
support his account of injuring his ear in 1950 while 
training.  

An October 2007 private audiological examination recorded the 
Veteran's report of a perforated ear drum "years ago," and 
the diagnoses Eustachian tube dysfunction, otalgia, and 
hearing loss, mixed conductive and sensorineural.  However, 
the physician provided no opinion relating any of the 
diagnosed, or reported, ear conditions to the Veteran's 
military service.  This statement also fails to provide a 
meaningful timeframe to support Veteran's account that he 
perforated his ear drum in service; what is more, the doctor 
does not indicate this reported ear drum perforation has any 
significance to the Veteran's current ear related disorders.

The first post service treatment of any ear drum related 
disability is a November 1995 private treatment record 
documenting the Veteran's treatment for left otitis media, 
indicating treatment commenced approximately two years prior.  
At this time, the final assessment of the Veteran's condition 
was left otitis media with PE (pressure equalization) tube.  
However, this treatment record provides no opinion relating 
this condition to the Veteran's military service, and places 
the treatment for this condition some forty years after 
service (1953-1993).  See Maxon v. Gober, 230 F.3d 1330 (Fed. 
Cr. 2000).


Conclusions

The Board notes that the numerous VA and private treatment 
records document the Veteran's treatment for what may be the 
residuals of a burst ear drum and hearing loss.  However, 
none of these records provide a medical opinion suggesting a 
nexus between either of these conditions and the Veteran's 
military service or any incident therein.  

Therefore, the Board finds that although the Veteran may have 
sustained acoustic trauma in service, the preponderance of 
the evidence shows that chronic hearing loss was not present 
during service, was not manifest within a year after 
separation from service, and any current hearing loss is not 
attributable to any event or injury during service.  
Additionally, the evidence of record weighs against the 
Veteran's claim that he injured his ear drum in service, or 
that any current ear drum related injury is related to 
service.  Accordingly, the Board concludes that neither 
hearing loss nor a burst ear drum injury were incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a burst eardrum injury is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


